Filed 4/22/19

                            CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                   STATE OF CALIFORNIA



THE PEOPLE,                                       D074888

        Plaintiff and Appellant,

        v.                                        (Super. Ct. No. FVA018874)

RAUL BENJAMIN NOVOA,

        Defendant and Respondent.


        APPEAL from an order of the Superior Court of San Bernardino County, John

Nho Trong Nguyen, Judge. Affirmed.

        Michael A. Ramos, District Attorney, and Brent J. Schultze, Deputy District

Attorney, for Plaintiff and Appellant.

        Anne Lai for Defendant and Respondent.

        In March 2003, Raul Benjamin Novoa pled guilty to possession of

methamphetamine for sale (Health & Saf. Code, § 11378). The trial court sentenced him

to 180 days in county jail and three years' probation. In 2012, the United States began

deportation proceedings against Novoa, which are continuing today.
       In May 2017, Novoa moved to vacate his 2003 conviction per Penal Code1

section 1473.7. After a lengthy evidentiary hearing, the trial court granted Novoa's

motion.

       The People appeal, contending the trial court erred in (1) holding Novoa's trial

counsel to a duty the law did not require and (2) finding Novoa suffered prejudice. In

support of the People's position, they assert the superior court's factual findings were not

supported by substantial evidence. Moreover, they argue laches prohibits Novoa's

motion.

       We conclude the People's arguments are without merit, and thus, we affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

                                        Guilty Plea

       The record of Novoa's guilty plea and the underlying circumstances of his offense

are less than clear. There is no reporter's transcript of the hearing wherein Novoa pled

guilty. The preliminary hearing transcript, police reports, and probation report present

differing versions of Novoa's actions and statements leading to his arrest. Suffice it to

say, Novoa was arrested on January 13, 2003, and charged with possession for sale of a

controlled substance (methamphetamine) in violation of Health and Safety Code section

11378, possession of a deadly weapon (brass knuckles) in violation of section 12020,

subdivision (a)(1), and vandalism-graffiti in violation of section 594, subdivision (b)(4).




1      Statutory references are to the Penal Code unless otherwise specified.
                                              2
       On March 13, 2003, Novoa pled guilty to one count of possession for sale of a

controlled substance as part of a plea agreement. Per that agreement, the district attorney

agreed, in exchange for the guilty plea, that Novoa would be sentenced to 180 days in

county jail, followed by three years' probation. In addition, the district attorney

dismissed the remaining counts. As part of his guilty plea, Novoa signed a written

change of plea form in which he, among other things, waived certain rights. The form

also was signed by Novoa's trial counsel, Sean O'Connor.

       As relevant here, the plea form contained a standard immigration advisal

(paragraph 14). O'Connor modified paragraph 14 by crossing out the word "or" and

handwriting the word "and" in its place and crossing out the word "may" and handwriting

the word "will" in its place. The modified paragraph 14 read, "I understand that if I am

not a citizen of the United States, deportation, exclusion from admission to the United

States, or and denial of naturalization may will result from a conviction of the offense(s)

to which I plead guilty/nolo contendere (no contest)." In addition to Novoa signing the

change of plea form, O'Connor signed it as well. In doing so, O'Connor acknowledged

that he was Novoa's attorney, he personally read and explained the contents of the change

of plea form to Novoa, he observed Novoa sign the form, and he concurred with Novoa's

guilty plea.

       The trial court sentenced Novoa consistent with the plea agreement.




                                              3
                                     Motion to Vacate

       On May 14, 2012, Novoa was convicted of being a felon in possession of a

firearm (former § 12021, subd. (a)(1)). Based on that conviction,2 as well as the

conviction in this case, deportation proceedings were initiated.

       On May 19, 2017, Novoa moved, under section 1473.7, to vacate his 2003

conviction. He argued that he pled guilty at the insistence of his trial counsel, which was

"disasterous [sic] from an immigration law perspective." Novoa further alleged

O'Connor did not explain the gravity of the plea and did not take any steps to defend

against the immigration consequences of the conviction. In support of his position,

Novoa maintained that there existed a "long line of California court cases establishing a

Sixth Amendment duty on the part of defense counsel to (1) advise of the specific

immigration consequences of a criminal conviction, and (2) defend against those

consequences by attempting to negotiate an alternative disposition that would not carry

such harmful consequences."

       The People opposed the motion, asserting that, in 2003, a criminal defense

attorney was not required to provide immigration advice to a client and the record

established that Novoa knew or should have known that his conviction could have




2       Due to changes in federal law, Novoa's conviction for being a felon in possession
of a firearm is no longer a deportable offense. (See United States v. Aguilera-Rios
(9th Cir. 2014) 769 F.3d 626, 635-636.) Nevertheless, possession of methamphetamine
for sale remains a deportable offense. (See 8 U.S.C. §§ 1101(a)(43)(B),
1227(a)(2)(A)(iii) & (B)(i).)
                                             4
immigration consequences. The People also contended that even if O'Connor deficiently

represented Novoa, Novoa was not prejudiced.

       The superior court heard evidence in support of and in opposition to Novoa's

motion. To this end, Novoa, O'Connor, Julie Wu (a law student at UC Irvine School of

Law), Michael Mehr (an expert witness for Novoa), and Adelina Garcia (Novoa's

mother) testified.

       Novoa was born in Mexico but came to the United States when he was five or six

years old. His mother, stepfather, and siblings live in the United States as well. Novoa

became a lawful permanent resident of the United States through the Special Immigrant

Juveniles program of the United States Citizenship and Immigration Services.

       Novoa was living in foster care when he was arrested in 2003. He was 18 years

old. He remembered appearing in court three or four times in connection with his 2003

arrest. He met O'Connor, his counsel, the second time he appeared in court. Novoa

never met with O'Connor outside of court.

       Novoa remembered two plea offers conveyed by O'Connor. The first was an offer

to plead guilty in exchange for a prison sentence of two to three years. Novoa rejected

this offer.

       Regarding the plea offer Novoa did accept, Novoa recalled receiving that offer the

third time he appeared in court. He observed O'Connor talking to the prosecutor for a

few minutes and then walking over to Novoa to present him with the offer. At that time,

O'Connor had the written "plea bargain in his hands." Upon presenting Novoa with the

plea offer, O'Connor advised him that if he "didn't fucking sign the plea bargain that [he]

                                             5
would end up going to prison, and [O'Connor] would no longer help [him]." Novoa

stated that O'Connor "used a pretty tough tone" and "looked a bit frustrated." Novoa

explained that O'Connor was frustrated with him because he did not want to accept the

offer. He did not want to "accept the sales charge." Novoa testified that O'Connor did

not explain what impact pleading guilty would have on Novoa's immigration status.

Novoa also stated that O'Connor did not discuss the possibility of pleading to a charge

other than possession with the intent to sell to make it less likely that Novoa would be

deported. Additionally, O'Connor did not talk to Novoa about any plea deals other than

the two he conveyed from the prosecutor.

       Novoa accepted the plea offer on the same day it was offered. Novoa stated that

O'Connor did not give him any instructions on filling out the plea agreement. Instead,

O'Connor just told him to " '[i]nitial all the unmarked boxes.' " Novoa said that he did not

understand the plea agreement. He tried to look over it, but he "could not understand

anything of it," and as such, he did not read it. Novoa testified that he asked O'Connor

what "something meant" in the plea agreement, but O'Connor told him "not to worry

about it, just to initial all the unmarked boxes." Novoa explained that it took "under a

minute" to fill out the paperwork and that he felt "pretty rushed."

       Novoa testified that if he had known of the immigration consequences of

accepting the plea offer in 2003, he would not have pled guilty. At the time he pled

guilty, Novoa had just become a father. Also, in addition to his newborn son, his family

(siblings and mother) lived in the United States.



                                             6
       Novoa was detained by immigration authorities in 2012 and remained detained for

two and a half years. Novoa never considered agreeing to deportation because his family

lives in the United States, and he knows no one in Mexico.

       On cross-examination, Novoa admitted that he told O'Connor that he did not want

to go to prison. He also agreed that he did not tell O'Connor that he was a Mexican

citizen. And Novoa did not ask O'Connor about the immigration consequences of his

conviction.

       O'Connor testified that he has been a criminal defense attorney since 1999. Over

his career, O'Connor has handled thousands of cases and taken 40 to 50 cases to trial.

When asked about representing Novoa, O'Connor stated that he had "very vague

recollections of the case, but [he did] not remember this case for the most part."

However, O'Connor stated that he did explain the portion of the change of plea form

discussing the immigration consequences of pleading guilty (paragraph 14). He testified

that he modified the sentence in paragraph 14, and as such, "that would have been a

direct indication that immigration was an issue and that he and [Novoa] discussed it." He

also said that it was his recollection that the particular judge who took Novoa's guilty plea

would have specifically addressed paragraph 14 because it was modified. Thus, the

judge would have drawn Novoa's attention to the modified paragraph 14.

       Although O'Connor did not provide any specific detail regarding his discussions

with Novoa about immigration issues, he stated that he would not have modified

paragraph 14 with "different charges or if immigration to a particular client was not an

issue." O'Connor then clarified his "practice was to advise [about immigration

                                             7
consequences], regardless, but [he knew] there could be situations—if it wasn't a concern,

[he would not] discuss[] it directly."

         O'Connor explained his general approach to representing a client who was

pleading guilty per a plea agreement. He indicated that he would review the change of

plea form with his client to make sure he or she understood the contents of the form as

well as the consequences of a conviction. If a client asked him about anything on the

form, O'Connor said that he would "take the time to go ahead and explain or provide

additional information on whatever the question pertained to." O'Connor stated that he

would review police reports with a client and provide an honest assessment of the

strength of the client's case. O'Connor maintained that he would never pressure a client

to accept a plea agreement or rush him to complete the change of plea form quickly. He

denied telling Novoa that he needed to sign the plea agreement or he would go to prison

and O'Connor would no longer help him.

         Regarding immigration issues, O'Connor was asked what he would have done, in

2003, if a client told him that he did not want to be deported. In responding to the

question, O'Connor indicated that "[t]he normal practice would have been to identify if

there was an immigration issue" as to "any client." In other words, O'Connor did not

distinguish between a client who told him that immigration was an issue and a client who

did not. He further explained what he would do after he determined "immigration was in

play":

            "If there was a situation where they were not undocumented or they
            were not a permanent resident, whatever it may have been, and
            immigration was an issue, the first step that we would have been

                                             8
          attempting to do was obviously to balance the criminal punishment
          against what criminal consequences would have been. [¶] I do not
          recall what specific attempts I would have made in this case, but I
          know my practice would have been to start from a dismissal, to work
          my way to a non drug-related offense. [¶] And if I couldn't get it
          out of a non drug-related offense, then to get it to where it would be
          considered as not an aggravated felony or something that didn't
          involve moral turpitude. [¶] There would have been a litany of back
          and forth on what those charges or what the attorney would have
          entertained, and ultimately you would be forced with 'This is what
          the District Attorney is offering.' "

      O'Connor stated in a case like the instant matter, if he was trying to avoid

immigration consequences, he would have tried to get the charge for possession of

methamphetamine for sale dismissed so the defendant could plead to something else.

O'Connor clarified what he would have done to avoid the immigration consequences:

          "The normal procedure for me at that time [2003], and even today, is
          to get it out of the drug area completely. [¶] I would have been
          discussing pleading—primarily the way I do it now too—would
          have been some type of a [section 32]. That would have been trying
          to remove it from drugs, trying to remove it from any other
          consideration on moral turpitude or becoming an aggravated felony.
          [¶] The aggravated felony part would have been taken care of in
          terms of what the jail time would have been. So I would imagine
          [section 32] would have been discussed. [¶] If we couldn't get it out
          of the drug territory and we were in drug territory, that would have
          meant again—I don't mean to dismiss the negotiations from a
          criminal side—so you would have been discussing misdemeanor
          treatment, diversion treatment, [Proposition] 36 treatment. [¶] You
          would have discussing [sic] trying to substitute the charge. No
          question—you would have been trying—you would have been
          dealing with a lesser included offense of simple possession. [¶]
          That would have been another one of the very first things on a
          criminal side that would have opened the door to having that pled to,
          to a misdemeanor. [¶] We would have had a diversion or
          [Proposition] 36 eligibility in that realm. I know a common practice
          for us at the time was also trying to discuss it to 'nonspecific,'
          meaning we would just plead to it and not reference the actual
          particular controlled substance. [¶] You would also try to do

                                            9
          transportation. I think at that point in time transportation would
          have included personal use and that we would have specifically done
          a[] [Health and Safety Code section] 11379 with personal use in
          there. That would have been attempts that we would have been
          making. [¶] I know the push combining the two would have been to
          have it in the [Health and Safety Code section] 11377 and have
          misdemeanor treatment if we could do it."

       In addition, O'Connor testified that, in 2003, the prosecutors in Fontana "were not

that interested in giving alternative dispositions that would have assisted in immigration

consequences unless the case or circumstances warranted it somehow."

       O'Connor indicated that it was his practice to note in writing any plea offers and

why a defendant rejected an offer. His notes usually were kept in the case file. However,

he could not recall if he kept any such notes in Novoa's case because there were no notes

in the file, and O'Connor did not have any notes in his possession relating to the instant

matter. Despite the lack of notes in the file indicating what other offers might have been

made, O'Connor testified that he would have asked the prosecutor to dismiss the case

against Novoa. When the prosecutor did not agree, he then stated he would have asked

the prosecutor to agree to possession for personal use. Yet, when he was questioned

about the specifics of the instant matter, O'Connor reiterated that he did not remember

this case. That said, he emphasized that his normal procedure would have been to see

what lesser included offenses the prosecutor was willing to consider and then evaluate the

immigration consequences of those offenses.

       Observing that O'Connor was speaking in general terms, the trial court asked him

what specifically he told the prosecutor in the instant matter regarding possible pleas.

O'Connor responded:

                                             10
          "I don't remember what I would have told the [district attorney] in
          this case. I'm telling you what my normal practice would have been.
          [¶] I would have been counteroffering for misdemeanors. I would
          have been counteroffering, if immigration is an issue, transportation
          on a[] [Health and Safety Code section] 11379 for personal use. I
          would have been counteroffering for some accessory after the fact. I
          would have been doing those kind of things as a general rule."

       Mehr testified as an expert witness on behalf of Novoa. At the time of his

testimony, Mehr had been an attorney for about 37 years. He specializes in immigration

consequences of criminal convictions and postconviction relief. Mehr opined that, in

2003, "reasonably competent attorneys" would advise their clients of the immigration

consequences for specific convictions. In addition, the attorneys would advise their

clients regarding what pleas or strategies would be available to avoid "immigration

disaster[s]." Mehr also testified that O'Connor could have explored other possible plea

agreements to allow Novoa to avoid immigration consequences.

       Wu, a student at UC Irvine School of Law, testified that she took notes during a

telephone conversation between O'Connor and members of UC Irvine's Immigrant Rights

Clinic (Clinic). Among other topics, Wu stated that O'Connor was "evasive and a little

defensive" when he was asked about immigration consequences of narcotics charges.

       After hearing the testimony of the various witnesses at the hearing, entertaining

oral argument, and considering the motion, opposition, supplemental briefing, and the

admitted evidence, the superior court granted Novoa's motion. In doing so, the court

issued a lengthy written order. In that order, the court found "[t]he objective evidence"

indicated "very little interaction between . . . O'Connor and . . . Novoa." Specifically, the

court determined that O'Connor first met Novoa on January 27, 2003 when the public

                                             11
defender declared a conflict, and O'Connor was appointed Novoa's attorney. On that day,

O'Connor presented Novoa with an offer from the prosecutor of two to three years in

prison in exchange for a guilty plea. Novoa rejected the offer. O'Connor then announced

that he was ready for the preliminary hearing, which was set to occur three days later.

The court emphasized the lack of any attempt to negotiate on behalf of Novoa:

"[O'Connor] testified that since the case was set for [preliminary hearing], it means the

negotiation went nowhere. It is only reasonable to see that the negotiation merely began,

if there was such a negotiation, on his first appearance as the attorney of record for

Novoa, when there was no evidence to indicate that Mr. O'Connor had asked and

educated himself about his client. It is reasonable to assume that Mr. O'Connor knew

little to nothing about his client as a person. Yet he announced ready for [preliminary

hearing] to be held three days later."

       The court found that the third and last meeting between O'Connor and Novoa

occurred on March 13, 2003, at a pretrial proceeding. Novoa observed O'Connor talking

to the prosecutor and then presented a plea offer of 180 days in county jail and three

years' probation if Novoa pled guilty to possession of methamphetamine with intent to

sell. After Novoa agreed to accept the plea, O'Connor presented him with a change of

plea form. The court found Novoa's testimony credible that O'Connor did not review the

plea form with Novoa and did not adequately explain it, especially the portion discussing

the immigration consequences of entering the plea. Implicit in the superior court's

findings is that it believed Novoa's testimony that he only skimmed through a few

paragraphs of the change of plea form and did not understand most of the form. In

                                             12
addition, when Novoa asked O'Connor about portions of the change of plea form,

O'Connor told him not to worry about it, initial the various boxes, and sign the form.

       The court did not find O'Connor credible. It noted that O'Connor's testimony at

the evidentiary hearing was not clear regarding his practice of changing the plea form

regarding the immigration consequences of pleading guilty. The court also found that

during his interview with students from the Clinic, which occurred several months before

the evidentiary hearing, O'Connor "was unclear, and somewhat confused as to his

practice or at least did not show that he had a clear understanding of the intricacies and

nuances in immigration consequences in regard to different drug offenses."

       The court pointed out that O'Connor testified that he reviewed the Continuing

Education of the Bar practice guide, Criminal Law Procedure and Practice (Criminal

Law CEB), "commonly referred to as the 'Bible' for the criminal defense practitioners in

California," and other books after his interview with the Clinic and before his evidentiary

hearing testimony. The court noted "that [O'Connor's] testimony in . . . [the] evidentiary

hearing seem[ed] to track the suggested procedure detailed in the CEB book." However,

the court found that "O'Connor still did not show he now had a full grasp of the

immigration treatments in different drug offenses and the potential remedies afforded

the" legal permanent resident versus an "undocumented person charged with deportable

crimes."

       The court was concerned that O'Connor did not recall what he discussed with

Novoa about immigration consequences of a guilty plea. Nevertheless, based on the

handwritten changes to paragraph 14 of the change of plea form, O'Connor believed

                                             13
immigration must have been a concern. The court was not persuaded by O'Connor's

testimony, noting that O'Connor did not explain: (1) the nature of the concerns, (2) the

origin of those concerns, (3) the reason for those concerns, and (4) what O'Connor did to

address those concerns. In fact, the court noted that it asked O'Connor why he did not

document such concerns and the discussions he had with Novoa if immigration was an

important issue. The court found O'Connor's answers to the question "lawyerlike,

unsatisfactory and unconvincing." Moreover, the court was vexed by the "astonishing

absence of any notes, documentation regarding the history of the case, the progress of

negotiation between [O'Connor] and the [prosecutor], [and] any discussion between

[O'Connor] and [Novoa]" in the client file O'Connor produced.

       The superior court also concluded there existed a duty in 2003 on behalf of

defense counsel to advise defendants of the potential immigration consequences of

pleading guilty. In reaching this conclusion, the court relied on People v. Soriano (1987)

194 Cal. App. 3d 1470 (Soriano), People v. Barocio (1989) 216 Cal. App. 3d 99 (Barocio),

and People v. Bautista (2004) 115 Cal. App. 4th 229 (Bautista). The court also

emphasized that, in 2002, there were "multiple publications," including the Criminal Law

CEB that contained a chapter entitled, "Representing the Non-Citizen Criminal

Defendant," which discussed the issues involved in the defense of noncitizen defendants

and a defense counsel's duty in such representations. Finally, the court found persuasive

Mehr's opinion that the standard of practice for a criminal defense attorney, as of 2002,

included investigating the nature of the charges and all the consequences of a plea to



                                            14
those charges while considering not only the direct criminal consequences but also the

immigration consequences.

       The court thus found that O'Connor provided ineffective assistance of counsel.

O'Connor's representation of Novoa fell below an objective standard of reasonableness

because O'Connor failed to discuss the immigration consequences of pleading guilty. In

addition, the court found that Novoa was prejudiced by O'Connor's deficient

representation. Thus, the court ultimately concluded that Novoa did not plead guilty with

a meaningful understanding and knowing acceptance of the actual and potential adverse

immigration consequences of his plea.

       The People timely appealed.

                                      DISCUSSION

                                             I

                                     APPEALABILITY

       As a threshold matter, Novoa contends the order granting his motion for relief

under section 1473.7 is not appealable. To address this issue, we must interpret

subdivision (f) of section 1473.7.

       In construing statutes, we determine and effectuate legislative intent. (People v.

Woodhead (1987) 43 Cal. 3d 1002, 1007; People ex rel. Younger v. Superior Court of

Alameda County (1976) 16 Cal. 3d 30, 40.) To ascertain intent, we look first to the words

of the statutes. (Dyna-Med, Inc. v. Fair Employment & Housing Com. (1987) 43 Cal. 3d
1379, 1386-1387; Woodhead, at p. 1007.) "Words must be construed in context, and



                                            15
statutes must be harmonized, both internally and with each other, to the extent possible."

(California Mfrs. Assn. v. Public Utilities Com. (1979) 24 Cal. 3d 836, 844.)

       Subdivision (f) of section 1473.7 provides: "An order granting or denying the

motion is appealable under subdivision (b) of Section 1237 as an order after judgment

affecting the substantial rights of a party." Here, clearly the statute contemplates an order

denying or granting a motion to be appealable. And we see no limitation in that

subdivision that would prevent the People from appealing the order granting Novoa's

motion. However, Novoa asserts that section 1473.7, subdivision (f) refers only to an

order being appealable "under subdivision (b) of section 1237" and that subdivision

applies only to a defendant. (See § 1237, subd. (b).) Although he acknowledges that

subdivision (f) of section 1473.7 refers to an order denying or granting a motion to be

appealable, Novoa insists such language supports his interpretation that only a defendant

may appeal. Thus, he points out there could be an occasion when a defendant, who

successfully moves under section 1473.7, would want to appeal an order granting the

motion because a court might have granted "a vacatur on one ground but not to others or

on one count or sentence but not others in the case." We are not persuaded.

       Clearly, the Legislature wrote section 1473.7 with the intent that an order granting

or denying a motion under that section would be appealable. (See § 1473.7, subd. (f).)

Although the reference to section 1237, subdivision (b) might cause some confusion,3 we

note that the People may appeal any order made after judgment, affecting their substantial



3      That subdivision addresses appellate rights of a defendant. (See § 1237.)
                                             16
rights. (§ 1238, subd. (a)(5).) An order allowing a defendant to withdraw his guilty plea

after his conviction affects the substantial rights of the People. As such, the subject order

in the instant action is appealable.

                                             II

                                       SECTION 1473.7

                                A. The People's Contentions

       The People challenge the superior court's order granting Novoa's motion under

section 1473.7 for two primary reasons. First, they argue the court erred in holding

O'Connor to a standard for criminal defense that did not exist in 2003. Second, they

argue the court erred in finding O'Connor provided ineffective assistance of counsel. In

the alternative, the People maintain they have been prejudiced by Novoa's delay in

bringing his motion, and as such, laches should apply.

                                   B. Standard of Review

       Novoa correctly notes that, in general, the standard of review for an order on a

motion to withdraw a guilty plea is abuse of discretion. (See People v. Fairbank (1997)

16 Cal. 4th 1223, 1254.) However, Novoa's motion was based on his claim of ineffective

assistance of counsel, which implicates a constitutional right. Therefore, in a case like

this that presents a mixed question of fact and law, we must independently review the

order. (See People v. Olvera (2018) 24 Cal.App.5th 1112, 1116 (Olvera).) We defer to

the trial court's factual findings if supported by substantial evidence and exercise our




                                             17
independent judgment to decide whether the facts demonstrate deficient performance and

resulting prejudice.4 (Ibid.)

  C. The Scope of Criminal Defense Counsel's Duties Regarding Immigration Issues in
                                2003 in This Matter

       The parties disagree whether professional norms in 2003 imposed on criminal

defense counsel an affirmative duty to investigate and advise on immigration issues.

Below, the superior court found such a duty, ultimately concluding that O'Connor had a

duty to provide Novoa "with the appropriate understanding of the immigration

consequences [Novoa] would face if he took the offer to plead guilty to [possession of

methamphetamine for sale]." The trial court reached this conclusion based on Soriano,

supra, 194 Cal. App. 3d 1470, Barocio, supra, 216 Cal. App. 3d 99, and Bautista, supra,

115 Cal. App. 4th 229, as well as the testimony of Mehr and practice guides and American

Bar Association (ABA) standards discussing the standard of practice of handling criminal

cases involving immigration consequences.

       The People argue the court's conclusion was incorrect. They contend, in 2003, a

criminal defense attorney in California had no affirmative duty to give any immigration

advice at all, only a duty to avoid giving incorrect advice as set forth in In re Resendiz

4       We are aware that at least one appellate court has concluded that we can make
independent findings of fact in reviewing an order granting or denying a section 1473.7
motion. (See People v. Ogunmowo (2018) 23 Cal.App.5th 67, 79.) The court in
Ogunmowo was addressing the circumstance where the trial court makes factual findings
based on declarations, noting the trial court and the appellate court "are in the same
position in interpreting written declarations." (Ibid.) Here, the trial court heard live
testimony. As such, the trial court was in a much better position to consider the evidence
in the first instance and make credibility determinations. We will not reweigh evidence
here, but will defer to the trial court's factual findings if supported by substantial evidence
instead.
                                              18
(2001) 25 Cal. 4th 230 (Resendiz). In support of their position, the People maintain that

Soriano, Barocio, and Bautista do not establish any affirmative duty for a criminal

defense attorney to provide his or her client with immigration advice. Further, the People

argue this duty only changed when the United States Supreme Court issued its opinion in

Padilla v. Kentucky (2010) 559 U.S. 356 (Padilla) seven years after Novoa pled guilty.

       In Padilla, the court determined that a criminal defense counsel's Sixth

Amendment obligations include properly advising his or her client of the immigration

consequences of a guilty or no contest plea. The court recognized that federal

immigration law is often complex; thus, at times, deportation as a consequence of a

conviction is neither clear nor certain. In those cases, the court concluded, the most the

Sixth Amendment may require of defense counsel concerning immigration consequences

is a warning that a criminal conviction may have adverse immigration consequences.

(Padilla, supra, 559 U.S. at p. 369.) However, when, as was the case in Padilla, federal

immigration law specifies in "succinct, clear, and explicit" terms that a conviction will

result in deportation, the Sixth Amendment requires the criminal defense attorney to

accurately advise his or her client of that consequence before the client enters a guilty

plea. (Padilla, at pp. 368-369.)

       Before Padilla, federal and state courts had been divided on a counsel's Sixth

Amendment obligation to advise on the immigration consequences of a conviction. But

most courts had concluded no such duty existed at all. (See Chaidez v. United States

(2013) 568 U.S. 342, 353 (Chaidez).) The few courts that had recognized ineffective

assistance of counsel claims involving immigration advice limited their holdings to

                                             19
affirmative misstatements by counsel, declining to reach the issue whether a mere failure

to warn of immigration consequences also could result in finding ineffective assistance.

(See Padilla, supra, 559 U.S. at p. 369; Resendiz, supra, 25 Cal.4th at p. 240.) Yet, the

United States Supreme Court made clear that to provide effective assistance of counsel,

"counsel must inform her client whether his plea carries a risk of deportation." (Padilla,

at p. 374.)

       Three years after Padilla, the United States Supreme Court explained that Padilla,

supra, 559 U.S. 356 created new law. In Chaidez, supra, 568 U.S. 342, the court

determined that Padilla had had the effect of suddenly changing the nature of

immigration issues from being "collateral consequences" of pleas to something unique,

roughly akin to direct consequences. (Id. at p. 349.) The court concluded that Padilla

had created a new affirmative obligation on trial counsel to understand and accurately

explain the immigration consequences of a plea to a defendant before the entry of that

plea where no such duty had existed before. This rule was not based on prevailing

professional standards but, rather, on a determination that immigration consequences

were potentially so profound that trial counsel had an obligation to accurately advise their

clients about them. (See id. at p. 353.) Therefore, the court in Chaidez held that, under

the rules set out in Teague v. Lane (1989) 489 U.S. 288, the Padilla opinion could not be

applied retroactively to cases that were final at the time the opinion in Padilla was issued.

(Chaidez, at pp. 344, 358.)

       Here, the parties agree Padilla is not retroactive. Accordingly, Novoa's ineffective

assistance of counsel claim is governed by the Sixth Amendment obligations as they

                                             20
existed at the time of Novoa's plea in 2003. (See Olvera, supra, 24 Cal.App.5th at p.

1115.) Not surprisingly, the parties disagree about what the Sixth Amendment mandated

in this case.

       Even well before Padilla, California courts had rejected the collateral

consequences doctrine as a bar to ineffective assistance of counsel claims for immigration

related advice. (See Resendiz, supra, 25 Cal.4th at p. 240 [opting not to announce a

categorical bar to immigration based ineffective assistance of counsel claims, the court

determined that "affirmative misadvice regarding immigration consequences can in

certain circumstances constitute ineffective assistance of counsel"].)

       In Resendiz, the defendant, a legal permanent resident of the United States, asked

his counsel whether his plea to a drug trafficking charge, an aggravated felony, would

affect his legal residency. According to the defendant's petition for writ of habeas

corpus, his counsel had assured him at the time he entered his plea he would have " 'no

problems with immigration' " except that he would not be able to become a United States

citizen. In a declaration submitted by the Attorney General in response to the defendant's

petition for writ of habeas corpus, the defendant's trial counsel stated he did not

remember what he had actually told the defendant but that it was his custom and practice

to explain to noncitizen clients " 'that a guilty plea is likely to [a]ffect . . . the client's

ability to become a citizen. I also tell these clients that I make the assumption that the

federal government is always wanting to deport non-citizen felons. I explain to them

they should assume the government has a policy to deport people in their position.' "

(Resendiz, supra, 25 Cal.4th at p. 238.)

                                                 21
        Based on the record before it, the court noted that it was "not able to determine

with certainty whether counsel conformed to his purported custom and habit or . . . he

supplemented any customary warning with a more specific, but incorrect, advisement."

(Resendiz, supra, 25 Cal.4th at pp. 252-253.) However, the court determined that it did

not have to resolve that conflict because the defendant had not shown he was prejudiced

(i.e., he would have rejected the plea offer had he been properly warned). (Id. at pp. 253-

254.)

        The court expressly declined to reach "whether a mere failure to advise could also

constitute ineffective assistance." (Resendiz, supra, 25 Cal.4th at p. 240.) Because the

issue was not squarely before it, the court also declined to address defense counsel's

obligation to research immigration consequences, though it expressly doubted the Sixth

Amendment imposed "a blanket obligation on defense counsel, when advising pleading

defendants, to investigate immigration consequences or research immigration law."

(Resendiz, at pp. 249-250.)

        In the instant matter, the People argue Resendiz established that, before Padilla,

immigration consequences were collateral in nature. (See Resendiz, supra, 25 Cal.4th at

p. 242.) Thus, the People assert that in "2001 there was not widespread agreement that

criminal defense counsel had an affirmative duty to advise defendants about immigration

consequences."

        Novoa counters that the People's reliance on Resendiz, supra, 25 Cal. 4th 230 is

misplaced. He notes that Resendiz predates Novoa's plea by two years; therefore, it could

not establish the prevailing professional norms for defense counsel at the time he pled

                                             22
guilty. We agree with Novoa that the holding of Resendiz does not resolve the issue

before us. That said, the People are correct that Resendiz did not establish any duty on all

criminal defense attorneys practicing in California to advise their clients about

immigration consequences in 2003. Indeed, it does not and could not stand for that

proposition because that was not the issue before it. (See Powers v. City of Richmond

(1995) 10 Cal. 4th 85, 147 ["Judicial decisions are of course authority for what they

actually decide; we do not readjust their holdings to incorporate claims not asserted or

considered therein."].) By the same token, the People overstate the impact of Resendiz by

arguing it prohibited the trial court in the instant matter from finding O'Connor had a duty

to provide Novoa with the appropriate understanding of the immigration consequences of

his guilty plea. The court in Resendiz specifically declined to reach whether a failure to

advise regarding immigration issues could constitute ineffective assistance of counsel.

(Resendiz, at p. 240.) And, although it noted that immigration consequences are

considered collateral, it concluded that the " 'collateral' nature of immigration

consequences does not foreclose [an] ineffective assistance of counsel claim." (Id.

at p. 243.)

       Although Resendiz does not provide us with the necessary guidance in this matter,

Novoa asserts Soriano, supra, 194 Cal. App. 3d 1470, Barocio, supra, 216 Cal. App. 3d 99,

and Bautista, supra, 115 Cal. App. 4th 229 do. We do not share Novoa's expansive

reading of these cases.

       In Soriano, the defendant claimed that he asked his attorney if he would be

deported if he pled guilty. The attorney responded in the negative. Subsequently, the

                                             23
defendant asked his attorney whether a guilty plea would prohibit him from obtaining

citizenship. The attorney responded that it would not and reiterated that he would not be

deported. (Soriano, supra, 194 Cal.App.3d at p. 1478.) The defendant's attorney

asserted that she told her client that he " 'could' " be deported if he pled guilty. (Id.

at p. 1479.) The court concluded the attorney's advice was erroneous and counsel had

undertaken no effort to obtain accurate information, despite being asked about the

immigration consequences of a guilty plea. (Id. at p. 1482.) The court determined that

this erroneous advice constituted ineffective assistance of counsel because, when asked,

trial counsel had an obligation to research further and provide accurate information.

(Ibid.) However, Soriano did not establish that defense counsel had a duty to research

and advise the defendant of his immigration consequences as a general matter. Instead, it

stands for the proposition that when asked by a client about the immigration

consequences of a plea, the attorney has an obligation to obtain correct information and

advise the client based on that information. Here, there is no indication in the record that

Novoa asked his counsel repeatedly, let alone once, about the immigration consequences

of a guilty plea. In this sense, Soriano is not instructive here.

       Barocio, supra, 216 Cal. App. 3d 99, similarly did not create an independent pre-

Padilla duty to advise defendants of immigration consequences of their pleas. In that

case, the defendant's trial attorney failed to seek a judicial recommendation against

deportation. (Barocio, at p. 103.) There was no issue about counsel's advice to the

defendant. Indeed, the court in Barocio specifically concluded that while section 1016.5

imposed a duty on the court to warn of the possible immigration consequences of a plea,

                                              24
counsel had no corresponding duty because immigration concerns were "collateral

consequence[s]" of the plea. (Barocio, at pp. 107-108.) The only deficiency found in

Barocio was trial counsel's failure to advise the defendant of the right to a

recommendation against deportation, a special mechanism that existed under federal law

at that time. (Id. at pp. 109-110.) The case was remanded to the trial court for

resentencing to allow counsel to confer with his client regarding requesting a judicial

recommendation against deportation and carry out the client's wishes. (Id. at p. 111.)

Novoa makes no similar complaint here.

       Finally, although more like the instant matter than Soriano and Barocio, Bautista,

supra, 115 Cal. App. 4th 229, ultimately, is not helpful here. The evidence in Bautista

showed that the defense attorney's strategy was simply to bargain for "the most lenient

sentence possible." (Id. at p. 238.) However, an immigration attorney provided a

declaration as an expert witness that in at least five cases in which he was personally

involved, the prosecutor agreed to allow a defendant charged with drug sales to " 'plead

upward,' " defined as pursuing a negotiated plea for a violation of a greater offense that

would carry a longer prison sentence but not result in deportation. (Ibid.) The defense

attorney never contemplated such a strategy. (Ibid.) And the expert witnesses opined

that the defense attorney's representation of the defendant fell below objective standards

of reasonableness. (Id. at pp. 239-240.) The appellate court issued an order to show

cause to the trial court for a reference hearing to take evidence and resolve factual issues

relating to defense counsel's legal advice at the time of the defendant's guilty plea. (Id.

at p. 242.)

                                             25
       Ostensibly, the instant matter and Bautista appear similar. In fact, the same expert

witness who testified in Bautista (Mehr) also testified in the evidentiary hearing below.

However, a critical difference between Mehr's testimony in Bautista and the instant

matter involves his testimony about the availability to plead up to a greater offense to

avoid negative immigration consequences. In Bautista, Mehr testified about five

occasions in which he was involved where the district attorney allowed a defendant to

plead guilty to a greater offense to avoid deportation. (Bautista, supra, 115 Cal.App.4th

at p. 240.) Further, the court's analysis in that case focused on the premise that there was

a reasonable probability the prosecutor and trial court would have been amenable to

allowing the defendant to plead up to a nonaggravated felony and avoid deportation. (Id.

at pp. 240-242.) Here, there was no such evidence before the trial court. Mehr did

discuss greater offenses to which Novoa could have pled guilty, but he provided no

evidence that the prosecutor would have accepted those pleas to allow Novoa to avoid

deportation. Indeed, Mehr admitted that he had never handled a case in San Bernardino

County and was not familiar with the courthouse in Fontana. Moreover, there is no

suggestion in Bautista that trial counsel had a pre-Padilla duty to research and explain

immigration consequences to their clients. Finally, as the opinion in Bautista was issued

after Novoa entered his guilty plea, O'Connor could not have referred to that case for

guidance on his obligation to discuss the immigration consequences of the guilty plea

with Novoa.

       In summary, we are not persuaded that Soriano, supra, 194 Cal. App. 3d 1470,

Barocio, supra, 216 Cal. App. 3d 99, and Bautista, supra, 115 Cal. App. 4th 229 create a

                                             26
general duty for a criminal defense attorney, in 2003, to discuss the immigration

consequences of a guilty plea. That said, those three cases are consistent with our high

court's refusal to announce a categorical bar to immigration based ineffective assistance

of counsel claims. (See Resendiz, supra, 25 Cal.4th at p. 240.) In other words, Soriano,

Barocio, and Bautista present specific circumstances wherein a defendant may

successfully bring an immigration based ineffective assistance of counsel claim pre-

Padilla.

       In addition to California case law, the trial court found that O'Connor had a duty to

advise Novoa on immigration consequences of his guilty plea based on ABA standards,

various practice guides from 2002 (especially the Criminal Law CEB), and Mehr's

testimony. The People do not challenge the trial court's reliance on the ABA standards or

the practice guides, but they do argue the court erred in relying on Mehr's testimony.

Specifically, the People argue that Mehr's testimony was improper because he could not

testify about a defense counsel's duty to a client, appropriate negotiation strategies of a

defense attorney or that O'Connor had rendered deficient representation of Novoa.

       Citing Summers v. A. L. Gilbert Co. (1999) 69 Cal. App. 4th 1155, the People claim

Mehr could not testify about a defense counsel's duty to a client because such a duty is a

question of law. Their reliance on Summers is misplaced. That case did not involve an

expert witness testifying about a defense counsel's duty to a client. Instead, the expert

testified about "issues of law . . . almost too numerous to list." (Id. at p. 1185.) These

included opinions that a defendant was hauling corn illegally, a certain contract was

illegal, and a defendant was liable based on the actions of another defendant. (Ibid.)

                                             27
Here, the People do not point to any portion of Mehr's testimony that is like the expert's

testimony in Summers. To the contrary, "California law holds that expert testimony is

admissible to establish the standard of care applicable to a lawyer in the performance of

an engagement and whether he has performed to the standard[.]" (Wright v. Williams

(1975) 47 Cal. App. 3d 802, 810; see Strickland v. Washington (1984) 466 U.S. 668, 688

(Strickland) ["The proper measure of attorney performance remains simply

reasonableness under prevailing professional norms."].) There was nothing improper

about Mehr testifying regarding the practice among reasonably competent defense

attorneys in 2003 based on his experience, observations, training, knowledge, education,

and skills. (See Evid. Code, § 720.)

       Likewise, we are not troubled by Mehr's testimony about possible negotiation

strategies that O'Connor could have used in representing Novoa. Mehr opined that a

criminal defense attorney had a duty to advise his or her client regarding what pleas or

strategies would be available to avoid "immigration disaster[s]." Mehr then testified

about possible plea agreements that would have allowed Novoa to avoid immigration

consequences. Such testimony was not an application of Mehr's opinion of the law to the

facts of the case. He merely offered possible plea agreements that O'Connor could have

pursued. He did not opine that O'Connor would have been successful in negotiating

those pleas. Nor did he opine that the prosecution would have been receptive to any such

offers. Moreover, the People were able to cross-examine Mehr regarding the

hypothetical pleas as well.



                                            28
       Finally, the record does not support the People's claim that Mehr testified that

O'Connor rendered deficient representation of Novoa in this case. The prosecutor

objected to a question asking Mehr to opine whether O'Connor provided ineffective

assistance of counsel. The court asked Novoa's counsel to rephrase the question, noting

that it was for the court to decide whether O'Connor's representation of Novoa fell below

the "norm of practice." Ultimately, Novoa's counsel rephrased the question, per the

court's guidance, to ask Mehr what he observed about O'Connor's representation of

Novoa. The prosecutor did not object to that question. Simply put, Mehr did not testify

that O'Connor rendered deficient performance as claimed by the People here. Thus, the

trial court did not err in relying on Mehr's testimony.

       To summarize, we agree with the People that Soriano, supra, 194 Cal. App. 3d
1470, Barocio, supra, 216 Cal. App. 3d 99, and Bautista, supra, 115 Cal. App. 4th 229 are

not instructive here. Yet, we disagree with the People that the trial court erred in relying

on Mehr's testimony. Further, we see no problem with the trial court also considering

practice guides and the ABA guidelines to determine the prevailing professional norms in

2003. (See Padilla, supra, 559 U.S. at p. 366, citing Strickland, supra, 466 U.S. at p. 688

["We long have recognized that '[p]revailing norms of practice as reflected in American

Bar Association standards and the like . . . are guides to determining what is

reasonable . . . .' "].) Yet, we are left with the question of whether Mehr's testimony

along with practice guides and the ABA standards are sufficient for the trial court to find

O'Connor had a duty in 2003 to discuss immigration consequences with Novoa.



                                             29
       Although the People do not take issue with practice guides and the ABA standards

in general, they argue those materials cannot trump case law. Specifically, they argue

that Resendiz, supra, 25 Cal. 4th 230 prohibited the trial court from finding any duty to

discuss immigration consequences here. (See id. at pp. 249-250 ["We are not persuaded

that the Sixth Amendment imposes a blanket obligation on defense counsel, when

advising pleading defendants, to investigate immigration consequences or research

immigration law."].) We do not disagree that, in 2001, pre-Padilla, the Sixth

Amendment did not require criminal defense counsel to investigate immigration

consequences or research immigration law when advising pleading defendants. Yet, our

agreement on this point does not end our analysis of the trial court's determination here.

       The Sixth Amendment does not specify the specific requirements of effective

assistance of counsel. (See Strickland, supra, 466 U.S. at p. 688.) Instead, "[t]he proper

measure of attorney performance remains simply reasonableness under prevailing

professional norms." (Ibid.) Below, Mehr testified about the prevailing professional

norms for criminal defense attorneys in representing noncitizen defendants in 2003.

       Mehr has been a practicing attorney since 1976 with about 37 years of criminal

law and immigration experience. He has written "the leading treatise on immigration and

criminal law" entitled Defending Immigrants in the Ninth Circuit, and he was the update

editor and coauthor of "chapter 52" in the Criminal Law CEB entitled Defending




                                            30
Noncitizen Defendants.5 Mehr also has frequently given lectures and presentations to the

criminal defense bar, mainly in Santa Cruz, California, but also in Southern California

and San Francisco. Specifically, Mehr has lectured the criminal defense bar on

immigration consequences of criminal convictions since "around 1987." He was the

expert in Bautista, supra, 115 Cal. App. 4th 229 and served as an expert witness on a

criminal defense attorney's duty regarding immigration issues in Santa Cruz County.

Additionally, Mehr has "submitted expert witness declarations for cases throughout the

state of California." However, Mehr admitted that he had never handled any case in San

Bernardino County and was not familiar with the Fontana courthouse. That said, in

forming his opinions in this case, Mehr stated that he talked to two criminal defense

attorneys who had practiced criminal defense law in San Bernardino County in 2003.6

       Mehr opined that, in 2003, a "reasonably competent attorney . . . would advise [his

or her client] of what the immigration consequences would be for a specific conviction.

[He or she] would also advise [the client] about what pleas or strategies would be

available to avoid that immigration—an immigration disaster." Mehr based his opinions

on his interactions with criminal defense counsel, ABA standards, case law, statutory

changes, and practice guides.


5    Mehr testified that in the edition of the Criminal Law CEB in effect at the time
Novoa pled guilty, the relevant chapter was 48.

6      During cross-examination of Mehr, he admitted that the two attorneys he
consulted regarding the practice in San Bernardino County were based in Los Angeles,
but claimed the attorneys told him that the standards in Los Angeles and San Bernardino
were the same. Nevertheless, Mehr conceded that he did not know how much either
attorney practiced in San Bernardino County.
                                            31
       The trial court found Mehr persuasive, noting his "impressive resume" and

"experiences through his work and interaction with criminal bars." The court also quoted

from section 48 of the Criminal Law CEB as it existed in 2002:

          "[A] defense attorney's goal is always to seek a result that avoids
          creating a ground of inadmissibility or deportability or an outcome
          that could result in a bar to potential future immigration relief. The
          first step in analyzing a case is to find out the defendant's current or
          potential immigration status, this information is necessary to identify
          the specific immigration effects of a disposition. Counsel must
          investigate the client's immigration status, research the immigration
          law, and inform the client very specifically about potential
          consequences. In addition, counsel must actively attempt to avoid
          unfavorable consequences if possible. Anything less constitutes
          ineffective assistance of counsel." (Cal. Criminal Law: Procedure
          and Practice (Cont.Ed.Bar 2002), § 48.1, p. 1356.)

       Although the parties here disagree whether the trial court properly relied on Mehr's

opinion or if Mehr's testimony could establish the professional norms that existed in San

Bernardino County in 2003, we are struck by the one person who appears to agree with

Mehr's opinions: O'Connor, Novoa's counsel when he pled guilty in 2003.

       O'Connor predominately practiced in the Fontana courthouse in 2003. He was on

the conflict panel at that time. When asked by the People how he would have handled a

situation in 2003 wherein a client told him he or she did not want to be deported,

O'Connor responded that his "normal practice would have been to identify if there was an

immigration issue[,]" and he would have "started with any client" "to determine if

immigration was in play." Thus, O'Connor went beyond the call of the People's question

and stated his beginning point, with any client in 2003, was to determine if immigration

issues existed. Indeed, in discussing the modifications to paragraph 14 of the change of


                                            32
plea form, O'Connor stated "normally the practice was to advise, regardless, but I know

there could be situations—if it wasn't a concern, we weren't discussing it directly."

Again, the concern O'Connor is emphasizing is immigration. He is confirming his typical

practice was to discuss immigration issues, if they existed.

       Moreover, O'Connor testified that his practice in 2003 included "balance[ing] the

criminal punishment against what criminal consequences would have been." He also

testified extensively about what attempts he would make in negotiating a plea when

immigration was at issue. However, he stated that the prosecutors he dealt with in

Fontana in 2003 "were not that interested in giving alternative dispositions that would

have assisted in immigration consequences unless the case or circumstances warranted it

somehow."

       O'Connor testified that when he first started practicing law in 1999, he was

working in an office with about seven other defense attorneys as well as working in the

courthouse with at least four other attorneys. He characterized the attorneys in his office

as "senior criminal defense attorneys." He said he learned how to handle criminal cases

from these attorneys, who "on a regular basis" gave him "guidance and assistance[.]" He

also stated that he was introduced to the Criminal Law CEB at that time, which he

referred to as his "bible."

       Against this backdrop, it is clear we are faced with a unique case. The People

correctly maintain that there existed no published California case, at the time Novoa pled

guilty, wherein a court held a criminal defense attorney had a duty to discuss the

immigration consequences arising out of a plea deal. But the record contains expert

                                             33
testimony that a reasonable criminal defense attorney, in 2003, would have advised a

noncitizen criminal defendant about the immigration consequences of his or her guilty

plea. And, O'Connor, the very criminal defense counsel whose actions are at issue here,

testified that his practice, in 2003, was to identify if immigration was an issue for "any

client[,]" and if it was, balance the criminal punishment with the criminal consequences,

and attempt to negotiate a plea deal that would avoid immigration consequences.

Further, O'Connor stated he learned how to handle criminal cases and his strategy from

"senior criminal defense attorneys" and the Criminal Law CEB. Although O'Connor

does not recall any specific details regarding the instant matter, he did modify

paragraph 14 of the change of plea form; thus, he believes immigration was an issue in

Novoa's case and must have been discussed. Yet, the trial court found that O'Connor did

not adequately review the change of plea form with Novoa, and that finding is supported

by substantial evidence.

       Although Mehr's testimony coupled with O'Connor's testimony may point toward

the potential of a more robust obligation on behalf of criminal defense attorneys that

might have existed in 2003, on the record before us, we need not make such a sweeping

proclamation. Nor can we.7 Based on the specific facts of the case, it is apparent that, in



7      We emphasize that we do not base our conclusion on Padilla, supra, 559 U.S. 356
because that case was decided seven years after Novoa pled guilty in this matter. (See
Chaidez, supra, 568 U.S. at pp. 344, 358 [concluding Padilla did not apply
retroactively].) Instead, we rely on the evidence in the record of the prevailing
professional standards in San Bernardino County, and more specifically, the Fontana
courthouse within that county in 2003. That said, we discourage any broad reading of
this opinion and caution against an application of the instant matter to a case that does not
                                             34
the Fontana courthouse in San Bernardino County, criminal defense attorneys, in 2003,

had the practice of advising noncitizen defendants consistent with paragraph 14 of the

change of plea form.

                          D. Ineffective Assistance of Counsel

      To show that trial counsel's performance was constitutionally defective, an

appellant must prove: (1) counsel's performance fell below the standard of

reasonableness under prevailing professional norms, and (2) the "deficient performance

prejudiced the defense." (Strickland, supra, 466 U.S. at pp. 687-688.)

      Below, the trial court found that O'Connor's performance fell below the standard

of reasonableness under the prevailing professional norms, namely that O'Connor did not

adequately explain to Novoa the immigration consequences of pleading guilty. The

People disagree. They argue that to the extent O'Connor had a duty to inform Novoa he

would be deported, he did so as evidenced by the modification of paragraph 14 and

O'Connor's testimony that he must have talked to Novoa about immigration issues.

However, the People's argument overlooks the factual findings of the trial court.

      The court found Novoa credible. Specifically, it believed Novoa when he testified

that O'Connor did not adequately review or explain the change of plea form. Further, the

court noted that Novoa did not recall any discussions with O'Connor about the


share the same facts. We are not holding that a criminal defense attorney, in 2003, had a
duty to investigate and discuss all immigration consequences related to the offenses
charged against a defendant. We do not conclude that, in 2003, a criminal defense
attorney had the duty to attempt to negotiate a plea bargain that would reduce the
immigration consequences of a plea. It might be that such duties existed then, but that
determination cannot be reached on the record before us.
                                            35
immigration consequences of pleading guilty. The court also did not find the modified

paragraph 14 or Novoa's initials by paragraph 14 established that O'Connor informed

Novoa regarding the immigration consequences of pleading guilty. The court explained:

          "Sometimes, a defendant who signed and initialed the boxes on the
          plea form, but having no clue what he or she was doing in terms of
          his rights and what all the consequences of his or her plea were [sic].
          In those situation[s], it was either because counsel was too busy, and
          failed to treat the defendant as a person and not a statistic or the
          defendant only focused on the number of days, months or years in
          jail or prison and nothing else came to his or her mind."

      Additionally, the court observed that there was "very little interaction" between

O'Connor and Novoa. And the court appeared bothered that O'Connor claimed that

"immigration must of been a concern" in representing Novoa, but there was no

documentation in the file that O'Connor discussed any such concerns with Novoa or

attempted to address such concerns in negotiating a plea agreement. Simply put, the trial

court did not believe that O'Connor discussed the immigration consequences of pleading

guilty with Novoa.

      The People claim that the trial court improperly shifted the burden of proof to

them by focusing on the absence of evidence that O'Connor explained the "full

immigration consequences" to Novoa. We disagree.

      The People correctly point out that Novoa bears the burden of proof in support of

his motion under section 1473.7. We agree with the trial court that Novoa satisfied this

burden. He testified that he did not recall discussing any immigration consequences with

O'Connor. He stated that he did not have time to read the change of plea form, and

O'Connor did not take the time to discuss the form with him. The trial court found

                                            36
Novoa credible. Additionally, the court noted that O'Connor and Novoa did not spend

much time together, and there was no evidence that O'Connor attempted to negotiate any

plea agreement with the prosecutor beyond simply relaying the prosecutor's two offers to

Novoa. The trial court's comment about the "absence of evidence" appears to address the

People's attempt to rebut Novoa's testimony and the other evidence proffered at the

hearing in support of Novoa. For example, the court did not find O'Connor credible.

O'Connor testified at length about how he handled immigration issues in 2003, but the

court did not find any evidence that O'Connor took the steps that he claimed he would

have taken. Thus, the court's comment about an absence of evidence explained how it

viewed and weighed the evidence. It was not an indication that the court shifted the

burden to the prosecution.

       Likewise, we are not troubled by the court's reference to "full immigration

consequences." The People claim the court does not explain this reference, arguing the

court "did not expressly find that Mr. O'Connor failed to inform [Novoa] of the one

critical immigration consequence: deportation. The plea form makes it clear that

[Novoa] was in fact advised." This argument glosses over our standard of review. We

defer to the court's factual findings if supported by substantial evidence. (Olvera, supra,

24 Cal.App.5th at p. 1116.) In conducting a substantial evidence review, we presume

every inference in support of the order that the finder of fact could reasonably have made.

We do not reweigh the evidence or reevaluate witness credibility. We cannot reverse the

order merely because the evidence could be reconciled with a contrary finding.

(People v. D'Arcy (2010) 48 Cal. 4th 257, 293.)

                                            37
       Below, the trial court found that Novoa did not plead guilty with a meaningful

understanding and a knowing acceptance of the actual and potential adverse immigration

consequences of his plea. It concluded that O'Connor did not effectively represent Novoa

because he did not provide "his client with the appropriate understanding of the

immigration consequences his client would face if he took the offer to plead guilty." The

primary consequence of Novoa pleading guilty to possession of methamphetamine with

the intent to sell was deportation. Thus, we must imply that the court found that

O'Connor did not advise Novoa that he would be deported. Alternatively stated, the court

did not find the change of plea form proved that O'Connor advised Novoa that he would

be deported if he pled guilty.

       Several aspects of the court's order support this finding. The court found "very

little interaction between" O'Connor and Novoa. Novoa testified that O'Connor never

explained the "immigration consequences that would befall upon him after his acceptance

of the offer to plead guilty." The court observed that sometimes a defendant may sign

and/or initial a change of plea form but has "no clue what he or she was doing in terms of

his rights and what all the consequences of his or her plea were." Novoa testified that he

did not read the change of plea form; he merely skimmed it. Also, Novoa stated that

O'Connor did not explain the form and told Novoa just to sign. it. And the court found

Novoa credible. The court did not find O'Connor believable, noting that O'Connor did

not offer a credible explanation why there was no indication in the file that he ever

discussed immigration consequences with Novoa. The People ignore this evidence and

these findings, and essentially ask us to just consider the change of plea form. In this

                                             38
sense, the People are asking us to reweigh the evidence. This we will not do. (People v.

D'Arcy, supra, 48 Cal.4th at p. 293.)

       The trial court's findings below chiefly relied on live testimony from O'Connor

and Novoa. Because the trial court heard this evidence, it is in a much better position

than this court to make credibility determinations. It is not the province of this court to

second guess those determinations. (See People v. Ferraez (2003) 112 Cal. App. 4th 925,

931.) The trial court concluded O'Connor did not properly discuss with Novoa the

immigration consequences of pleading guilty, the most devastating of which was Novoa's

deportation. Here, substantial evidence supports the trial court's finding that O'Connor's

representation of Novoa fell below the standard of reasonableness under prevailing

professional norms of criminal defense attorneys practicing in the subject Fontana

courthouse.

       Nonetheless, the People assert that even if O'Connor's representation of Novoa fell

below the standard of reasonableness, Novoa's motion should have failed because he

cannot show prejudice. In other words, Novoa did not prove it was reasonably probable

he would have rejected the plea and "insisted, instead, on proceeding to trial" but for

O'Connor's incompetence. (Resendiz, supra, 25 Cal.4th at p. 253; see People v. Martinez

(2013) 57 Cal. 4th 555, 559 (Martinez).) We disagree.

       Courts determine prejudice on a case-by-case basis in light of all of the

circumstances. (Lee v. United States (2017) __U.S. ___ [137 S. Ct. 1958, 1966] (Lee).)

In making this determination in the context of a guilty plea involving immigration

consequences, courts must consider the likelihood of success at trial, the potential

                                             39
consequences after a trial compared to the consequences flowing from the guilty plea,

and the importance of immigration consequences to the defendant. (See Lee, at pp. 1966-

1967; Martinez, supra, 57 Cal.4th at pp. 564, 568.) Nonetheless, " '[s]urmounting

Strickland's high bar is never an easy task,' [citation], and the strong societal interest in

finality has 'special force with respect to convictions based on guilty pleas.' [Citation.]

Courts should not upset a plea solely because of post hoc assertions from a defendant

about how he would have pleaded but for his attorney's deficiencies. Judges should

instead look to contemporaneous evidence to substantiate a defendant's expressed

preferences." (Lee, at p. 1967.) "[T]he defendant bears the burden of establishing

prejudice" and "must provide a declaration or testimony stating that he or she would not

have entered into the plea bargain if properly advised. It is up to the trial court to

determine whether the defendant's assertion is credible, and the court may reject an

assertion that is not supported by an explanation or other corroborating circumstances."

(Martinez, at p. 565.)

       Below, the trial court found credible Novoa's testimony that he would not have

accepted the plea offer if he understood the immigration consequences that awaited him

after the plea. The court observed that Novoa came to the United States when he was

only five or six years old and had never returned to Mexico. Shortly before he pled guilty

in 2003, his son was born in the United States. In addition to his son, his mother, foster

mother, brothers, sisters, aunts, uncles, and cousins all lived in the United States.

Although Novoa was born in Mexico, he had no connection whatsoever to that country.

The court explained:

                                              40
          "Unfortunately, in . . . Novoa's case, the picture that awaited him
          after the plea was . . . complete darkness and devastation compared
          to the maximum possible prison time he could face if he decided to
          go to trial and [was] found guilty on all charges. If we look at the
          disastrous immigration consequences that awaited him, we can see
          that any person in Nov[o]a's situation who had a meaningful
          understanding of such consequences would reasonabl[y] look at the
          180 days in jail and three year probation as completely meaningless.
          The acceptance of said offer did not match with Novoa's wish that
          was alluded [to] in his own testimony and Mr. O'Connor's testimony,
          i.e., his wanting to go home with his family. Of course, it seems
          reasonable any prisoner would always want to get out of jail and be
          back to his family, if he had one. That is normal and
          understandable. But Novoa's desire[,] as suggested by Mr.
          O'Connor's testimony, coupled with the complete absence of any
          documentation or note in the client's file to show whether any
          explanation had been given to Novoa before he took the plea, gives
          strength and credibility to Novoa's claim that Mr. O'Connor had
          failed to explain to him in a meaningful way the immigration
          consequences awaiting him and that had Mr. O'Connor explained to
          him the disastrous immigration consequences that certainly and
          absolutely awaited him after the plea[,] he would not have accepted
          the offer to plead guilty."

       Ignoring this portion of the trial court's order, the People insist there was "little

contemporaneous evidence" that deportation was important to Novoa at the time he pled

guilty in 2003. In making this assertion, they do not address the undisputed evidence of

Novoa's connections to the United States and his lack of any link to Mexico (except for

his birth). They do not discuss the fact that Novoa's son was born in the United States

before he pled guilty. Instead, they conflate their prejudice argument with their previous

contention that O'Connor's representation of Novoa did not fall below the applicable

standard of reasonableness. To this end, the People argue Novoa has not shown prejudice

because O'Connor modified paragraph 14, proving that he did, in fact, discuss with

Novoa the immigration consequences of pleading guilty. As we highlight above, the

                                              41
court made no such factual finding. To the contrary, the court did not find O'Connor

credible in his claim that he had any immigration related discussions with Novoa.

Further, the trial court believed Novoa that he did not read or understand the change of

plea form. And the court found Novoa's testimony credible that O'Connor did not discuss

the immigration consequences of pleading guilty. As such, we are not persuaded that the

modified paragraph 14 undermines Novoa's claim of prejudice on the record before us.

       The People also claim the trial court erred when it prohibited them from cross-

examining Novoa about the facts of his offense.8 They argue the underlying facts would

show that Novoa did not have a plausible chance of an acquittal if he proceeded to trial

(in lieu of pleading guilty). Under Lee, supra, 137 S.Ct 1958, the People contend

Novoa's chances at trial are relevant in determining the existence of prejudice.

Alternatively stated, the People maintain that Novoa cannot claim prejudice if he would

have taken his case to trial, only to lose and be deported in any event. We disagree.

       Lee, supra, 137 S. Ct. 1958 does not stand for the proposition that a defendant

cannot show prejudice only if he or she had a reasonable chance to win at trial. In that

case, the government argued that the defendant could not show prejudice because he was

going to be deported either way; going to trial would only result in a longer sentence

before the inevitable consequence. The United States Supreme Court was not persuaded,

explaining that it did not agree with the government that it would be irrational for the

defendant to reject a plea offer in favor of trial. (Id. at p. 1968.) The court clarified:


8      A trial court has discretion to limit witness testimony. (See People v. Trinh (2014)
59 Cal. 4th 216, 246.)
                                              42
          "But for his attorney's incompetence, Lee would have known that
          accepting the plea agreement would certainly lead to deportation.
          Going to trial? Almost certainly. If deportation were the
          'determinative issue' for an individual in plea discussions, as it was
          for Lee; if that individual had strong connections to this country and
          no other, as did Lee; and if the consequences of taking a chance at
          trial were not markedly harsher than pleading, as in this case, that
          'almost' could make all the difference. Balanced against holding on
          to some chance of avoiding deportation was a year or two more of
          prison time. [Citation.] Not everyone in Lee's position would make
          the choice to reject the plea. But we cannot say it would be
          irrational to do so." (Id. at pp. 1968-1969.)

       The trial court below relied on Lee in finding that Novoa would have gone to trial,

even if facing long odds of success, if there was a chance, albeit small, that Novoa could

avoid deportation.9 The People have offered no cogent argument showing the court erred

in making this determination.

       Finally, the People argue they were prejudiced by Novoa's delay, and laches

should defeat Novoa's motion. For laches to apply, the People must demonstrate the

existence of three elements. First, Novoa delayed in asserting a right or a claim. Second,

the delay was not reasonable or excusable. Third, the People were prejudiced. (See

Magic Kitchen LLC v. Good Things Internat., Ltd. (2007) 153 Cal. App. 4th 1144, 1157.)

       Regarding the first two elements of laches, the People point out that Novoa pled

guilty in 2003 but did not seek relief until 2017. Further, they emphasize that Novoa did

not earlier seek to withdraw his plea under section 1018 or file a petition for a writ of

habeas corpus. The People's reliance on these other mechanisms to challenge the plea is

9      The trial court noted that the evidence against Lee was "overwhelming, substantial
and much more serious than Novoa's case." We agree. (See Lee, supra, 137 S.Ct. at
p. 1963 [After a search of Lee's house, law enforcement found 88 ecstasy pills, three
Valium tablets, $32,432 in cash, and a loaded rifle. Lee admitted the drugs were his.].)
                                             43
misplaced. Novoa brought a motion under section 1473.7, which became effective on

January 1, 2017. Section 1473.7 provided Novoa with new grounds on which to

challenge his guilty plea. He could not have brought such a motion until after January 1,

2017. Novoa's motion was filed five months after the statute's effective date. The People

do not argue this five-month "delay" was unreasonable. Consequentially, the People

have not shown the first two elements of laches exist.

       Likewise, we are not persuaded by the People's argument of prejudice. Although

we are mindful of the difficulties facing the People in opposing a motion challenging a

guilty plea that occurred over 14 years before the motion was filed, the Legislature saw

fit to bestow these new rights on defendants, but also provided certain safeguards to

protect the People.10 (See People v. Perez, supra, 19 Cal.App.5th at p. 828.) The

prejudice the People experienced in opposing the motion is a product of the new rights

the Legislature conferred on defendants like Novoa. In other words, the prejudice is not a

product of Novoa's delay in bringing his motion. In short, the People have provided no

cogent argument that would allow us to apply the equitable defense of laches to thwart

the new statutory rights the Legislature created.

       In summary, we conclude the court did not err in granting Novoa's motion under

section 1473.7. After independently applying the trial court's factual findings, which are

supported by substantial evidence, to the law, we agree with the trial court that O'Connor


10     These protections include that (1) any motion under section 1473.7 must be timely
under the statute; (2) the defendant bears the burden of proof by a preponderance of the
evidence; and (3) the court must specify the basis of its conclusion to grant or deny the
motion. (See People v. Perez (2018) 19 Cal.App.5th 818, 828.)
                                             44
was constitutionally ineffective in representing Novoa in 2003. Novoa pled guilty

without a meaningful understanding and a knowing acceptance of the actual and potential

adverse immigration consequences of his plea. Accordingly, he is entitled to relief under

section 1473.7.11

                                     DISPOSITION

      The order is affirmed.




                                                                HUFFMAN, Acting P. J.

WE CONCUR:




NARES, J.




GUERRERO, J.




11    Because we find that O'Connor rendered constitutionally ineffective representation
of Novoa, we do not reach the People's Equal Protection argument.
                                           45